Case 1:18-cv-10836-PGG Document 65 Filed 07/29/19 Page 1 of 2
U.S. Department of Justice

United States Attorney
Southern District of New York

 

 

86 Chambers Street, 34 Floor
New York, New York 10007

March 21, 2019

BY E-mail

Honorable Paul G. Gardephe

United States District Judge

Southern District of New York

Thurgood Marshall United States Courthouse
40 Foley Square

New York, New York 10007

Re:  Gottesfeld v. Hurwitz, 18 Civ. 10836 (PGG)
Dear Judge Gardephe:

By order dated March 21, 2019, your Honor directed the government to provide, through
an ex parte submission, the date of Martin Gottesfeld’s transfer to the Federal Correctional
Institution in Terre Haute, Indiana (“Terre Haute”).

The Federal Bureau of Prisons has informed the government that Gottesfeld will leave
the Metropolitan Detention Center (“MDC”) on March 26, 2019, en route to his designated
institution—Terre Haute. Because his movement is coordinated through the schedule of the
Justice Prisoner and Alien Transportation System (“JPATS”), Gottesfeld may be held at the
Federal Transfer Center in Oklahoma City (“FTC Oklahoma”) and potentially other BOP
facilities for short durations before arriving at Terre Haute. In any event, Gottesfeld will be
transferred out of MDC on March 26, 2019.

 

 
Case 1:18-cv-10836-PGG Document 65 Filed 07/29/19 Page 2 of 2

By:

Sincerely,

GEOFFREY 8S. BERMAN
United States Attorney of the
Southern District of New York

/s/ Alexander J. Hogan
ALEXANDER J. HOGAN
Assistant United States Attorney
86 Chambers Street, Third Floor
New York, New York 10007
Tel.: (212) 637-2799
Fax: (212) 637-2686
E-mail: alexander.hogan@usdoj.gov
